Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed September 05, 2019 and Jun4 23, 2020 fail(s) to comply with 37 CFR 1.98(a)(3) because it/they does/do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language, specifically, the lined-through documents. It/they has/have been placed in the application file, but the lined through foreign patent document(s) have/has not been considered.
Each information disclosure statement must further include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information listed that is not in the English language. … If a complete translation of the information into English is submitted with the non-English language information, no concise explanation is required. An English-language equivalent application may be submitted to fulfill this requirement if it is, in fact, a translation of a foreign language application being listed in an information disclosure statement [emphasis added]. MPEP § 609.04(a)(III).
Translations are not required to be filed unless they have been reduced to writing and are actually translations of what is contained in the non-English language information. MPEP § 609.04(a)(II)
Since a separate patent must be obtained in each country in which patent rights are desired (except for EP, the European Patent Convention, AP, the African Regional Industrial Property Organization, OA, African Intellectual Property Organization, GC, Patent Office of the Cooperation Council for the Arab States of the Gulf, and EA, Eurasian Patent Office, whose members issue a common patent), there may be a large number of patents issued in different countries for the same invention. This group of patents is referred to as a family of patents.
In general, the specification of the second application is identical in substance to the specification of the first. In many instances, the second, if in another language, is simply a translation of the first with perhaps some variation in purely formal parts. But in a minority of cases, the two may not be identical. For instance, sometimes two 
It is possible to cite a foreign language specification as a reference, while at the same time citing an English language version of the specification with a later date as a convenient translation if the latter is in fact a translation [emphasis added]. Questions as to content in such cases must be settled based on the specification which was used as the reference. MPEP § 901.05(II)
In particular, MPEP §§ 609.04(a)(II), 609.04(a)(III), and 901.05(II) require either a concise explanation of the relevance of a foreign language document, a complete translation of the information into English, or an English-language equivalent application that is “actually” and “in fact” a translation of a foreign language application being listed in an information disclosure statement. 
Applicant indicates on the IDSs, “**SEE ENGLISH LANGUAGE FAMILY MEMBER US2018/019391 FOR ENGLISH**,” and, “**SEE ENGLISH LANGUAGE FAMILY MEMBER US2005/0018098**.” However, this/these apparent explanation(s) of relevance do/does not comply with the requirement of either a concise explanation of the relevance of a foreign language document, a complete translation of the information into English, or an English-language equivalent application that is “actually” and “in fact” a translation of a foreign language application being listed in an information disclosure statement.
For further clarification, the Office of Patent Legal Administration (OPLA) may be contacted at the link “CONTACT US”: https://www.uspto.gov/patent/laws-and-regulations/patent-legal-administration#heading-6
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court

The scope of the following functional claim language is unclear: 
Re claim 1, 8, 11, 12, and 15: switching layer.
Re claims 1, 10, 11, and 17: ovonic threshold switch material. 
Re claim 5: memory material. 
Re claim 9: phase change memory material.

In particular, it is unclear if the functional language “switching,” “ovonic threshold switch,” “memory,” “phase change memory,” and, “programmable resistance memory” is merely intended use language such that the claimed structure including the “material” and “element” is capable of being used for the intended use, including in a/an “switching,” “ovonic threshold switch,” “memory,” “phase change memory,” and, “programmable resistance memory” process, and if or how the language structurally limits the scope of the claim(s) including the “material” and “element.”
Also, as evidenced by the specification disclosure including in paragraphs 3, 28, 34, and 36, and claims 10, 12, and 17, it appears that the specific material(s) or condition(s) of the claimed structure including the “material” and element” may be characteristic(s) essential to novelty of the claimed invention. However, such characteristic(s) cannot be properly defined in terms of the claimed properties or functions including any intended use, therefore, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 
Moreover, in the specification, including in paragraphs 3, 28, 34, and 36, and claims 10, 12, and 17, applicant merely discloses non-limiting examples of the claimed functional language, including non-limiting examples of the “material” and “element,” but applicant has not provided a clear definition of the language in the specification, and the plain meaning of the language does not otherwise appear to be limited to the specific examples. Therefore, it is ambiguously unclear what else is encompassed by the functional claim language.
For the above reasons, the claimed functional language “switching,” “ovonic threshold switch,” “memory,” “phase change memory,” and, “programmable resistance 
The scope of the following claim language is unclear because the language is not clearly defined in the disclosure, and its meaning in the context of the claims is otherwise indeterminable, therefore, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention. See MPEP §§ 608.01(o), 2163.03, 2173.03, and 2181:
Re claim 3: an in situ barrier layer. 
In particular, it is unclear how the barrier layer being in the natural or original position or place structurally limits the scope of the claim. See “in situ,” Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/in%20situ. Accessed 2/24/2021.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following paragraph is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention.
The undescribed subject matter is the following: 
Re claim 1, 8, 11, 12, and 15: switching layer.
Re claims 1, 10, 11, and 17: ovonic threshold switch material. 
Re claim 5: memory material. 
Re claim 9: phase change memory material.
Re claim 11: programmable resistance memory element.
In particular, in view of the related 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim(s) 1, 5, 8-12, 15, and 17, all means or methods of accomplishing the claimed function(s) are encompassed by the claim(s). Therefore, this/these unlimited functional claim limitation(s) extending to all means or methods of accomplishing the claimed function(s) are not adequately supported by the written 
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lung (9659998) including Ovshinsky (5687112) incorporated by reference in Lung.

Re claim 1: A device, comprising: a first inherent electrode 101; a second inherent electrode 102; a switching layer 105 between the first and second electrodes, the switching layer comprising an ovonic threshold switch “ovonic threshold switch (OTS)” material “material”; a barrier layer 104/(38 Ovshinsky) on a surface of the switching layer, the barrier layer comprising a composition including silicon “Si”/(“Si”/“silicon” Ovshinsky) and carbon (“carbon”/“C” Ovshinsky). 
Re claim 2: The device re claim 1, wherein the silicon in the composition has a concentration in a range of about 4 to 18 atomic percent (“5%” Ovshinsky). 
Re claim 3: The device re claim 1, wherein the barrier layer is an in situ barrier layer. 
Re claim 4: The device re claim 1, wherein the composition of the barrier layer consists essentially of silicon and carbon. 
Re claim 5: The device re claim 1, including a layer of memory material 103 in contact with the barrier layer between the first and second electrodes. 
Re claim 6: The device re claim 1, wherein the barrier layer is less than 50 nm thick “a thickness of about 5 to about 50 nm.” 
Re claim 7: The device re claim 1, wherein the barrier layer has a thickness in a range of 15 to 30 nm, inclusive. 
Re claim 8: The device re claim 1, including second barrier layer 106 on a second surface opposite said first mentioned surface, of the switching layer. 
Re claim 9: The device re claim 1, including a layer of phase change memory “phase change memory” material 103 between the first and second electrodes.

Re claim 11: A memory device, comprising: a first electrode; a second electrode; a programmable resistance memory “programmable resistance memory” element 103 between the first and second electrodes; a switching layer in series with the memory element between the first and second electrodes, the switching layer comprising an ovonic threshold switch material; and an in situ barrier layer between the memory element and the switching layer comprising a composition of silicon and carbon. 
Re claim 12: The device re claim 11, wherein the silicon in the composition has a concentration in a range of 4 to 18 atomic percent, and the switching layer comprises As. 
Re claim 13: The device re claim 11, wherein the barrier layer is less than 50 nm thick. 
Re claim 14: The device re claim 11, wherein the barrier layer has a thickness in a range of 15 to 30 nm, inclusive. 
Re claim 15: The device re claim 11, including a second barrier layer on a second surface opposite said first mentioned surface, of the switching layer. 
Re claim 16: The device re claim 11, wherein the composition of the barrier layer consists essentially of silicon and carbon. 
Re claim 17: A switching device, comprising: a first electrode; 3 a second electrode; an ovonic threshold switch material comprising As, between the first and second electrodes; and a barrier layer between the first and second electrodes comprising a composition including silicon and carbon, in which the silicon in the composition has a concentration in a range of about 4 to 18 atomic percent. 

The following is further clarified: 
Re claim 1: a first inherent electrode 101; a second inherent electrode 102. 
In particular, consistent with applicant’s specification disclosure in paragraph 46, these limitations are inherent properties of the applied “word line 101” and “bit line 102” of Lung.
The following is further clarified: 
Re claim 3: the barrier layer is an in situ barrier layer. 
In particular, the barrier layer is an in situ barrier layer including because the barrier layer is in the natural or original position or place.
The following is further clarified: 
Re claim 4: the composition of the barrier layer consists essentially of silicon and carbon. 
For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See MPEP § 2163(II)(A)(1). 

In particular, the claim language “consists essentially of” is construed as equivalent to “comprising.”
Insofar as any of the disclosures of Lung previously applied in combination may not appear to be explicitly disclosed in combination in any particular single embodiment, as cited, Lung discloses that the single embodiment “the invention” titled, “MEMORY HAVING AN INTERLAYER INSULATING STRUCTURE WITH DIFFERENT THERMAL RESISTANCE,” comprises the applied disclosures.
Also, as cited, Lung discloses the following:

Therefore, Lung explicitly or implicitly discloses all of the applied disclosures combined as the single embodiment of “the invention.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-18 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lung (9659998) including Ovshinsky (5687112) incorporated by reference in Lung.
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) 

It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)

This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 

It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 

See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
In addition to the previously applied disclosure of Lung, it also would have been obvious to substitute or combine the applied disclosures of Lung including Ovshinsky because they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.


[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)

Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988)

See also MPEP §§ 2144.07 and 2144.06.

Also, it would have been obvious to substitute or combine the applied disclosures of the invention of Lung because it would facilitate provision of the invention of Lung, and as evidenced by the above citations, substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))

See also Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). 
It would have been further obvious to substitute or combine the applied disclosures of Lung because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143.

In addition to the previously applied disclosure of Lung, the following also would have been obvious:
Re claim 2: the silicon in the composition has a concentration in a range of about 4 to 18 atomic percent. 
Re claim 4: the composition of the barrier layer consists essentially of silicon and carbon. 
Re claim 6: the barrier layer is less than 50 nm thick.
Re claim 7: the barrier layer has a thickness in a range of 15 to 30 nm, inclusive. 
Re claim 12: the silicon in the composition has a concentration in a range of 4 to 18 atomic percent. 
Re claim 13: the barrier layer is less than 50 nm thick. 
Re claim 14: the barrier layer has a thickness in a range of 15 to 30 nm, inclusive. 
Re claim 16: the composition of the barrier layer consists essentially of silicon and carbon. 
Re claim 17: the silicon in the composition has a concentration in a range of about 4 to 18 atomic percent. 
Re claim 18: the composition of the barrier layer consists essentially of silicon and carbon.
In particular, Lung explicitly or implicitly discloses that the silicon concentration, the composition of the barrier layer, and the barrier layer thickness, is a/are result-effective variable(s) including as follows:

Therefore, it would have been obvious to experiment with variations of this/these result-effective variable(s), including the claimed variation(s).
Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP § 2144.05.
In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See MPEP § 2144.05(II)(A).
Ecolab’s expert admitted that one skilled in the art would know how to adjust application parameters to determine the optimum parameters for a particular solution. Ecolab, Inc. v. FMCCorp., 569 F.3d 1335 (Fed Cir. 2009). 
Where the principal difference between a claimed process and that taught by a reference is a temperature difference, it is incumbent upon the appellants to establish the criticality of that difference. Ex parte KHUSID, BEZGODOVA, AND RUBEN, 174 USPQ 59 (Bd. Pat. App. & Int. 1971)
[A]ppellant does not contend that the combination of a magnetic fastener and an instrument having a magnetic head such as a tack and a magnetic hammer is new but that his particular combination is patentable because his magnetic tool is of Electric Cable Joint Co. v. Brooklyn Edison Co., Inc., 292 U.S. 69, 78 L.Ed. 1131, 54 S.Ct. 586, 21 USPQ 1 ; In re Irmscher, 36 CCPA 767, 171 F.2d 303, 80 USPQ 136 ; In re Bennett, 17 CCPA 1113, 40 F.2d 755, 5 USPQ 173. (In re Troiel, 124 USPQ 502 (C.C.P.A. 1960))
We do not feel that this limitation is patentably significant since it at most relates to the size of the article under consideration which is not ordinarily a matter of invention. In re Yount, 36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955))
Since the result sought and the ingredients used were known, we agree with the board it was within the expected skills of one having ordinary skill in this art to arrive at the optimum proportion of those ingredients. … In view of the prior art teachings we agree with the conclusion that the proportions of ingredients would have been obvious to a person having ordinary skill in the art at the time the invention as claimed in claims 41 and 42 was made. In re REESE, 129 USPQ 402 (C.C.P.A. 1961)
As noted above, Matzen discloses that the flexible portion of his container is drawn into the rigid top portion, filling the space thereof. Appellants have presented no argument which convinces us that the particular configuration of their container is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces in the collapsed container of Matzen. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459. In re Dailey and Eilers, 149 USPQ 47 (C.C.P.A. 1966)
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
In any case, as set forth in MPEP § 2144.05 quoted above, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product or process, and it otherwise would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular claimed silicon concentration, composition of the barrier layer, and barrier layer thickness dimensional limitation(s) including because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. See MPEP §§ 716.02 - In re Kirke, 17 C.C.P.A. (Patents) 1121, 40 F.2d 765, 5 USPQ 539; In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
February 24, 2021